DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant has amended claims 45-50, 53-56, and 61, added claims 62 and 63, and canceled claims 51 and 52. Claims 45-50, 53-56, and 58-63 are pending.
The amendments to the claims have overcome the claim objections of record.
The amendments to the claims have overcome the 112(a) rejections of record. 
The amendments to the claims have overcome the 112(b) rejections of record.
The amendments have been found to necessitate new rejections under 103 over the prior art previously relied upon. See 103 rejections below for details.

Response to Arguments
Applicant’s arguments, see Remarks, filed 2/24/2021, with respect to the claim objections have been fully considered and are persuasive.  Specifically, Applicant has argued that the amendments to the claims have overcome said claim objections. The claim objections have been withdrawn.

Applicant’s arguments, see Remarks, filed 2/24/2021, with respect to the 112(a) rejections have been fully considered and are persuasive.  Specifically, Applicant has argued that the deletion of claim 52 has obviated the rejections under 112(a). The 112(a) rejections have been withdrawn.

Applicant’s arguments, see Remarks, filed 2/24/2021, with respect to the 112(b) rejections have been fully considered and are persuasive.  Specifically, Applicant has argued that the amendments to the claims have overcome the rejections under 112(b). The 112(b) rejections have been withdrawn. 

Applicant’s arguments, see Remarks, filed 2/24/2021, with respect to the 112(b) rejections have been fully considered, but they are not persuasive.
Applicant has argued that the use of NMP as an extraction solvent at 80 °C and ambient pressure as claimed (e.g. in claim 45) has unexpectedly allowed that the first extraction to produce a diesel fuel that is directly usable without further processing. Examiner finds this argument to be unpersuasive for at least the following reasons.
Namely, there is no evidence of record that fuel obtained from the first extraction using NMP as a solvent at 80 °C and ambient pressure yields a product that is necessarily directly usable without further processing. Furthermore, the majority of the claims (i.e. all claims aside from claim 62) do not require that such a directly usable diesel fuel is obtained from the first extraction step. To be persuasive, allegations of unexpected results must be supported by objective evidence (see MPEP 716.01(c) and MPEP 716.02 for guidance). Note: Attorney arguments cannot take the place of evidence (see MPEP 716.01(c)II). Therefore, Examiner maintains that the claims are obvious over the prior art of record as discussed in the 103 rejections maintained below. 

Applicant has argued that the cited references do not suggest the production of purified diesel in the recited extraction step. Examiner finds this argument unpersuasive. 
The test for obviousness is not that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Although the references relied upon may not explicitly teach the production of purified diesel using the claimed extraction step, the references when taken in combination with one another suggest using the claimed extraction step to purify a diesel fuel, i.e. by removing aromatics (PAHs) therefrom.
Specifically, Cha teaches forming a Diesel fuel using pyrolysis, wherein said diesel fuel comprises a number of aromatic compounds including indans/tetralins, naphthalenes, phenanthrenes, and fluoranthenes, and wherein the total amount of aromatics in the crude fuel is about 16.8% (see 103 
Conspicuously, as discussed in the 103 rejections maintained below, Cha suggests extracting aromatics from another fuel (a gasoline fraction) obtained from the process (Column 8 Lines 25-55). Therefore, a person having ordinary skill in the art having possession of both Cha and Mi would recognize that extraction is a viable method for removing aromatic hydrocarbons from fuel.
Regardless, Arich teaches a method of extracting naphthalenic hydrocarbons (i.e. poly aromatic hydrocarbons) from mixtures of hydrocarbons, wherein said mixtures of hydrocarbons may be obtained from a variety of process utilized in various aspects of the petroleum industry. As would be understood by a person having ordinary skill in the art, diesel fuel, including the diesel fuel in Cha, is a mixture of hydrocarbons obtained from a petroleum industry process. Therefore, it would be clear to a person having ordinary skill that the method of Arich could be used to remove PAHs from the diesel fuel obtained in Cha  The extraction method of Arich includes first and second extraction steps matching those in Applicant’s claims (see 103 rejection of claim 45 below for further details).
In view of the above, the combination of Cha, Mi, and Arich clearly suggests producing purified diesel using the claimed extraction step. In other words, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Cha in view of Mi and Arich to arrive at the claimed invention. See 103 rejection of claim 45 below for further details. Thus, Examiner maintains that the claimed method is suggested by the prior art relied upon in the 103 rejections maintained below.

Applicant has argued that the Mi reference merely suggests regulation of specific types of aromatic content in diesel fuel, rather than the total aromatic content, in order to reduce PAH emission, 
First, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
Mi is relied upon in the Office’s rejections alongside Cha (US 4,983,278) and Arich (US 3,280,024). As discussed in detail above, and in the rejections below, these references, when taken together, would suggest to one of ordinary skill in the art that it would be desirable to carry out the claimed extraction to purify a diesel fuel product by removing aromatics therefrom. In other words, the claimed invention is obvious over the combination of Cha, Mi, and Arich. Thus, the notion that Mi alone does not render the claimed invention obvious fails to defeat 103 rejections of record.
Second, it is noted that the features upon which applicant relies (i.e., the produced diesel fuel being “directly usable”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Applicant has argued that Arich is not directed to purifying a hydrocarbon solution, but rather to selectively extraction naphthalenic hydrocarbons “in relatively pure useable form” from all other hydrocarbons. Applicant has further argued, that in view of the forgoing, it would not be obvious to look to Arich to teach the claimed extraction step, as Arich is directed at removing a specific desired type of hydrocarbons and not to a process of removing impurities to produce a useable fuel. Examiner finds this argument unpersuasive.
First, regarding Applicant’s argument that Arich is not directed at purifying a hydrocarbon solution, Examiner respectfully disagrees. It is reasonable to characterize the raffinate stream 15 in Arich, from which the naphthalenic hydrocarbons have been extracted, as having been purified by the extraction of naphthalenic hydrocarbons. Even in the case of example 6, wherein only 34.4% of the naphthalenic 
Regardless, diesel fuel is well understood to be a mixture of hydrocarbons. The process of Arich is clearly useful for removing naphthalenic hydrocarbons from hydrocarbon mixtures. Therefore, regardless of how Arich’s process is characterized, it would be clear to one of ordinary skill in the art that the process of Arich would be useful for purifying a diesel fuel by removing a portion of naphthalenic hydrocarbons (PAHs) therefrom. As discussed in detail above and in the rejections maintained below, the teachings of Mi provide clear motivation to reduce the amount of naphthalenic hydrocarbons (PAHs) in Diesel fuel. Also discussed in detail above and in the rejections maintained below, the diesel fuel obtained in Cha contains naphthalenic hydrocarbons (PAHs), and thus, in view of Mi’s teachings, would clearly benefit from their removal. In view of the forgoing, Examiner maintains that one of ordinary skill in the art would look to the extraction process of Arich as a means of removing naphthalenic hydrocarbons (PAHs) from the diesel fuel of Cha.

Applicant has argued that there is no basis to apply the method of Arich to the process of Cha, since there is no teaching in Cha of the desirability of obtaining pure naphthalenic hydrocarbons. Examiner finds this argument unpersuasive. 
As discussed in detail above and in the 103 rejections maintained below, the method of Cha yields diesel fuel containing naphthalenic hydrocarbons, the disclosure of Mi indicates that it would desirable to reduce the amount of naphthalenic hydrocarbons (PAHs) contained in diesel fuel, and Arich teaches a method of removing naphthalenic hydrocarbons from a hydrocarbon mixture. Therefore, there is considerable basis to apply the method of Arich to the process of Cha, i.e. so as to extract naphthalenic hydrocarbons from a diesel fuel where their presence is understood to be undesirable. The fact that Cha does not desire to obtain pure naphthalenic hydrocarbons does not in any way work against the aforementioned basis for combining the methods of Arich and Cha. 



	Applicant has argued that the combination of Cha, Mi, and Arich fails to teach or suggest the limitations of newly added claim 63. Examiner respectfully disagrees.
	The combination of Cha, Mi, and Arich meets the limitations of claim 63 as detailed in the 103 rejection thereof below.

	Applicant has argued that the other references relied upon (Farkas, Sei Contreras Ingenieria, and Sequeria) fail to cure the alleged deficiencies of Cha, Mi, and Arich. However, as discussed in detail above, Cha, Mi, and Arich are not deficient as alleged. Therefore, this argument is moot.

	The following are new rejections necessitated by amendment. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 45-47, 50-52, 58-61, and 63 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cha et al. (US 4,983,278), hereafter referred to as Cha, in view of Mi et al. (“Effect of fuel aromatic content on PAH emission from a heavy-duty diesel engine”), hereafter referred to as Mi, and Arich et al. (US 3,280,024), hereafter referred to as Arich.
With regard to claim 45: Cha teaches a method of deriving fuel from plastics, e.g. scrap tires (abstract), the method comprising:
Subjecting a quantity of plastics (scrap tires) to a pyrolytic process to thereby convert at least a portion of the plastics to a crude fuel, wherein the crude fuel is a diesel blend, i.e. a diesel fraction (Column 8 Lines 25-55, Column 20 Lines 25-Column 21 Line 25, Table 45).
Cha does not explicitly teach steps of extracting contaminates from the crude fuel, i.e. the diesel fraction, via solvent extraction.
However, Cha does suggest extracting aromatics from another fuel (a gasoline fraction) obtained from the process (Column 8 Lines 25-55). Furthermore, Cha teaches that the crude fuel (the diesel fraction) comprises aromatic compounds in a significant amount (Column 20 Lines 25-Column 21 Line 25, Table 45). Specifically, Cha teaches that the crude fuel (the diesel fraction) comprises aromatic compounds in the form of indans/tetralins, naphthalenes, phenanthrenes, and fluoranthenes, wherein the total amount of aromatics in the crude fuel is about 16.8% (Table 45).
Mi teaches a study of polycyclic aromatic hydrocarbons (PAHs) emissions for a diesel engine fueled with a diesel blend (abstract). Mi teaches that PAHs in diesel exhaust emissions are linked with mutagenic and/or carcinogenic activity (Section 1 “Introduction”; Page 1783). Mi suggests that the aromatic content in Diesel fuels should be regulated to reduce the PAH emission from diesel engines (Section 1 “Introduction”; Page 1784, left column, third paragraph). Mi teaches that PAHs include at least naphthalenes and fluoranthenes (section 3.1 “PAH analysis). It is understood that phenanthrenes are also PAHs. Finally, Mi teaches that cutting poly-aromatic content is diesel fuels is of great importance for the reduction of PAH emissions from diesel engines (Section 5 “Conclusion”, Paragraph 4). In view of the above, a person having ordinary skill in the art would be motivated by Mi to remove at least some of the 
Arich teaches a method of extracting naphthalenic hydrocarbons from mixtures of hydrocarbons, wherein said mixtures of hydrocarbons may be obtained from a variety of process utilized in various aspects of the petroleum industry (Column 1 Lines 1-35). Arich specifically suggests that the mixture of hydrocarbons may be obtained from the heavier products of pyrolysis (Column 1 Lines 1-35). The method of Arich comprises: A first extraction step comprising counterflow liquid-liquid extraction in countercurrent extraction column 10, the extraction using an extraction solvent (polar solvent) introduced via line 16/14 to extract naphthalenic hydrocarbons from a hydrocarbon feed mixture introduced via line 13 (Figure 1, Column 2 Lines 43-70); And a second extraction step comprising counterflow extraction in countercurrent column 20 of resultant contaminated extraction solvent (solvent extract) from the first extraction step, said resultant contaminated extraction solvent (solvent extract) introduced to the second extraction step via line 18/19 (Figure 1, Column 2 Line 71-Column 3 Line 31).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Cha in view of Mi and Arich by feeding the crude fuel (diesel fraction) of Cha to the solvent extraction process of Arich, to remove at least some of the PAHs (i.e. naphthalenes) from said crude fuel, in order to reduce the PAHs in the crude fuel, so as to reduce PAH emissions resulting from use of said fuel, as suggested by Mi.
In the interest of clarify, Cha modified in view of Mi and Arich as described above comprises steps of extracting the crude fuel (diesel fraction) in a first extraction step (carried out in column 10) comprising counterflow liquid-liquid extraction using an extraction solvent (polar solvent) 16/14 to extract one or more impurities (e.g. naphthalenes) from the crude fuel; and a second extraction step (carried out in column 20) comprising counterflow extraction of resultant contaminated extraction solvent(s) (solvent extract) 18/19 from the first extraction step (Arich: Figure 1, Column 2 Line 71-Column 3 Line 31).
In modified Cha, the extraction solvent comprises at least one polar solvent, wherein the polar solvent may be N-methyl-2-pyrrolidone (methyl-2-pyrolidone) ( Arich: Column 5 Lines 3-31 Column 9 Lines 55-71, Claim 1).

However, Arich does not suggest that any special pressure conditions are required for the extraction steps. A person having ordinary skill in the art will recognize that less energy is required to carry out a process at atmospheric pressure, as it takes a significant amount of energy to maintain both super-atmospheric and vacuum pressures. Similarly, a person having ordinary skill in the art would recognize that apparatus for carrying out processes at super-atmospheric and/or vacuum pressures must be constructed more sturdily than those for carrying out processes at atmospheric pressures, in order to withstand pressure differentials.
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Cha by carrying out the first and second extraction steps at substantially atmospheric pressure, in order to reduce the energy requirements of the process, and in order to allow for use of cheaper, e.g. less sturdy, extraction apparatus as compared to those required for super-atmospheric and vacuum processes.
Modified Cha is silent to carrying out the first and second extraction steps at about 80 °C.
However, on the subject of extraction temperature, Arich teaches the following “Although operations at substantially room temperature or ambient temperature are preferred, the techniques in accordance herewith may be satisfactorily performed at elevated temperatures up to as much as 125° C,” (Column 7 Lines 40-45; emphasis added). If there is any doubt that the aforementioned teaching pertains to extraction temperatures, the Office points to claim 14, which expressly states, “said extraction steps are conducted at operating temperatures within the range of from ambient temperature up to about 125° C.” Thus, it is clear that Arich teaches carrying out the extraction steps at temperatures in the range of ambient temperature (i.e. room temperature, 20-22 °C) to 125 °C. Although Arich does not explicitly teach operating the extraction step at the claimed temperature of 80 °C, said temperature lies well within the range of workable temperatures taught by Arich. “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists,” (MPEP 2144.05 I).	
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Cha in view of Arich by carrying out the first and second extraction steps at a temperature 
With regard to claim 46: The second extraction step comprises changing the polarity of the resultant contaminated extraction solvent (solvent extract) 18/19, i.e. by adding water to the extractor column via line 23 and to water separator 39 via line 38, thereby causing the resultant contaminated extraction solvent to reject the extracted one or more impurities (the naphthalenes), i.e. such that the extraction solvent (polar solvent) phase separates from the impurities (the naphthalenes) within the water separator 39, and removing the rejected one or more impurities (naphthalenes) via line 41, thereby resulting in decontaminated extraction solvent, which is removed from the water separator 39 via line 42 (Arich: Figure 1, Column 2 Line 71-Column 3 Line 43).
Note: Although it is not explicitly stated, it should be recognized that the addition of water during the second extraction step constitutes changing, i.e. increasing, polarity of the resultant contaminated extraction solvents, thereby causing the resultant contaminated extraction solvent to reject, i.e. separate from, the extracted one or more impurities, i.e. the naphthalenes.
With regard to claim 47: Modified Cha further comprises reversing the change in polarity of the decontaminated extraction solvent after removal of the rejected one or more impurities (naphthalenes), i.e. by removing the added water from decontaminated solvent obtained in line 42 (Arich: Figure 1, Column 3 Lines 37-43).
With regard to claim 50: The second extraction step comprises, in the extraction column 20, adding a non-polar solvent via line 21 to the resultant contaminated extraction solvent (solvent extract) 18/19 obtained from the first extraction step to extract therefrom hydrocarbon compounds of similar polarity to that of the non-polar solvent, i.e. to extract non-naphthalenic hydrocarbons, and then removing the non-polar solvent by distillation in distillation column 28  (Arich: Figure 1, Column 2 Lines 6-22, Column 2 Line 71-Column 3 Line 43).
Modified Cha does not explicitly teach that the non-polar solvent is a “light-end” non-polar solvent.
However, Arich teaches that the non-polar solvent is preferably an aliphatic paraffin having at least three carbon atoms (Column 4 Line 57-Column 5 Line 2). Arich teaches that the non-polar solvent may be, for example n-propane or n-heptane (Column 4 Line 57-Column 5 Line 2), both of which are 
In Arich, and thus in modified Cha, the non-polar solvent is recovered by distillation in distillation column 28 (Arich: Figure 1, Column 2 Line 71-Column 3 Line 43). The nonpolar solvent is recovered as a distillate (top product) in line 26. A person having ordinary skill in the art would recognize that it would be advantageous for the non-polar solvent to be a lighter, lower boiling point hydrocarbon, e.g. n-propane or n-heptane, as such a lighter solvent will be easier separated and obtained as a distillate from column 28.
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Cha in view of Arich by selecting a light end hydrocarbon, e.g. n-heptane, for use as the non-polar solvent, based on Arich’s express teaching that n-heptane is suitable for use as the solvent, and in order to ensure that said non-polar solvent can be easily recovered from distillation column 28 as a distillate.
Modified Cha does not explicitly teach that the non-polar solvent extracts aromatics from the resultant contaminated extraction solvent. 
However, Arich teaches that the non-polar solvent is intended to extract “non-naphthalenic hydrocarbons” from the contaminated extraction solvent (Arich: Figure 1, Column 2 Line 71-Column 3 Line 43). It is understood that “non-naphthalenic hydrocarbons” includes other types of aromatics. The crude fuel in modified Cha includes other aromatics besides naphthalenes (Cha: Table 45).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Cha in view of Arich by using the non-polar solvent to extract any non-naphthalenic aromatics that carry over into the resultant contaminated extraction solvent from said contaminated extraction solvent, in order to obtain a higher purity naphthalene extraction process.
With regard to claim 58: Modified Cha is silent to the pyrolytic process taking place from about 300 to 450 °C. 
However, Cha does teach that the pyrolytic process takes place in a temperature range of about 450 °F (232 °C) to about 800 °F (427 °C) (Column 8 Lines 65-Column 9 Line 1). Although the temperature ranges are not identical, the claimed temperature range lies entirely within the temperature prima facie case of obviousness exists,” (MPEP 2144.05 I). Furthermore, a person having ordinary skill in the art will recognize that temperature is a result effective variable in pyrolysis processes. "[When] the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation," (see MPEP 2144.05 II A).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Cha by carrying out the pyrolytic process at a temperature of 300 to 450 °C, in order to predictably and successfully pyrolyze the waste plastic (scrap tires) and produce fuel therefrom.
Modified Cha is silent to the pyrolytic process taking place over a period of about 30 minutes.
However, a person having ordinary skill in the art would recognize that reaction/residence time is a result effective variable in pyrolytic processes. If the pyrolysis time is too short, the desired degree of pyrolysis will not be achieved. Conversely, if pyrolysis time is too long, excessive degradation of the material being pyrolysed will occur and energy will be wasted. "[When] the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation," (see MPEP 2144.05 II A).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Cha by carrying out the pyrolytic process over a period of about 30 minutes in order to achieve a desired degree of pyrolysis.
With regard to claim 59: Modified Cha is silent to carrying out the first and second extraction steps over a period of 20 minutes.
However, a person having ordinary skill in the art would recognize that extraction/residence time is a result effective variable in extraction processes. If the extraction/residence time is too short, the desired extraction will not be properly achieved. If the extraction/residence time is too long, time and energy will be wasted. "[When] the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation," (see MPEP 2144.05 II A).

With regard to claim 60: In one embodiment, i.e. that of Cha, Figure 3, the crude fuel in modified Cha is a hydrocarbon fuel obtained from plastics processed using a kiln comprising: 
A reaction chamber (horizontal screw pyrolysis reactor [HSPR]) 112 (Cha: Figure 3, Column 14 Lines 9-40).
A feed inlet (feeder screw conveyor) 111 for feeding plastics (scrap tire) feed material into the reaction chamber 112 (Cha: Figure 3, Column 14 Lines 9-40).
A heater electric heaters 114 for heating the reaction chamber 112 (Cha: Figure 3, Column 14 Lines 9-40).
A plurality of scrubbers (reflux condensers) 115 in direct fluid communication with the reaction chamber 112 (Cha: Figure 3, Column 14 Lines 9-40). Note: The reflux condensers 115 can be considered to satisfy the claimed “scrubbers” as they accomplish the function thereof (see below). 
Wherein the kiln is configured such that plastics feed material (scrap tires) in the reaction chamber is pyrolysed, i.e. heated in the absence of oxygen to thereby decompose at least a portion of the plastic feed material into a reaction chamber gas product stream comprising hydrocarbons, e.g. middle and heavy distillates, suitable for use as fuel (Cha: Figure 3, Column 14 Lines 9-40).
Wherein the scrubbers (reflux condensers) 115 are configured to remove hydrocarbons in the reaction chamber product stream having a boiling point above a predetermined temperature for returning (refluxing) to the reaction chamber 112 for further heating in the absence of oxygen  (Cha: Figure 3, Column 14 Lines 9-40). Note: Although it is not explicitly stated, it should be recognized the reflux condensers 115 will return the fraction of hydrocarbons condensed therein to the reaction chamber by gravity. The condensed fraction of hydrocarbons will necessarily have boiling point above a predetermined temperature, e.g. said condensed fraction will comprise hydrocarbons having a boiling point above the temperature at which the reflux condensers are operated.
With regard to claim 61: Cha teaches a method of deriving fuel from plastics, e.g. scrap tires (abstract), the method comprising:

Cha does not explicitly teach steps of extracting contaminates from the crude fuel, i.e. the diesel fraction, via solvent extraction.
However, Cha does suggest extracting aromatics from another fuel (a gasoline fraction) obtained from the process (Column 8 Lines 25-55). Furthermore, Cha teaches that the crude fuel (the diesel fraction) comprises aromatic compounds in a significant amount (Column 20 Lines 25-Column 21 Line 25, Table 45). Specifically, Cha teaches that the crude fuel (the diesel fraction) comprises aromatic compounds in the form of indans/tetralins, naphthalenes, phenanthrenes, and fluoranthenes, wherein the total amount of aromatics in the crude fuel is about 16.8% (Table 45).
Mi teaches a study of polycyclic aromatic hydrocarbons (PAHs) emissions for a diesel engine fueled with a diesel blend (abstract). Mi teaches that PAHs in diesel exhaust emissions are linked with mutagenic and/or carcinogenic activity (Section 1 “Introduction”; Page 1783). Mi suggests that the aromatic content in Diesel fuels should be regulated to reduce the PAH emission from diesel engines (Section 1 “Introduction”; Page 1784, left column, third paragraph). Mi teaches that PAHs include at least naphthalenes and fluoranthenes (section 3.1 “PAH analysis). It is understood that phenanthrenes are also PAHs. Finally, Mi teaches that cutting poly-aromatic content is diesel fuels is of great importance for the reduction of PAH emissions from diesel engines (Section 5 “Conclusion”, Paragraph 4). In view of the above, a person having ordinary skill in the art would be motivated by Mi to remove at least some of the aromatics, i.e. at least some of the PAHs, such as naphthalenes, phenanthrenes, and fluoranthenes, from the crude fuel (diesel fraction) of Cha in order to reduce the PAH emissions resulting from use of said fuel.
Arich teaches a method of extracting naphthalenic hydrocarbons from mixtures of hydrocarbons, wherein said mixtures of hydrocarbons may be obtained from a variety of process utilized in various aspects of the petroleum industry (Column 1 Lines 1-35). Arich specifically suggests that the mixture of hydrocarbons may be obtained from the heavier products of pyrolysis (Column 1 Lines 1-35). The method of Arich comprises: A first extraction step comprising counterflow liquid-liquid extraction in countercurrent 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Cha in view of Mi and Arich by feeding the crude fuel (diesel fraction) of Cha to the solvent extraction process of Arich, to remove at least some of the PAHs (i.e. naphthalenes) from said crude fuel, in order to reduce the PAHs in the crude fuel, so as to reduce PAH emissions resulting from use of said fuel, as suggested by Mi.
In the interest of clarify, Cha modified in view of Mi and Arich as described above comprises steps of extracting the crude fuel (diesel fraction) in a first extraction step (carried out in column 10) comprising counterflow liquid-liquid extraction using an extraction solvent (polar solvent) 16/14 to extract one or more impurities (e.g. naphthalenes) from the crude fuel; and a second extraction step (carried out in column 20) comprising counterflow extraction of resultant contaminated extraction solvent(s) (solvent extract) 18/19 from the first extraction step (Arich: Figure 1, Column 2 Line 71-Column 3 Line 31).
Modified Cha is silent to the first and second extraction steps taking place at substantially ambient pressure. 
However, Arich does not suggest that any special pressure conditions are required for the extraction steps. A person having ordinary skill in the art will recognize that less energy is required to carry out a process at atmospheric pressure, as it takes a significant amount of energy to maintain both super-atmospheric and vacuum pressures. Similarly, a person having ordinary skill in the art would recognize that apparatus for carrying out processes at super-atmospheric and/or vacuum pressures must be constructed more sturdily than those for carrying out processes at atmospheric pressures, in order to withstand pressure differentials.
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Cha by carrying out the first and second extraction steps at substantially atmospheric 
Modified Cha is silent to carrying out the first and second extraction steps at about 80 °C.
However, on the subject of extraction temperature, Arich teaches the following “Although operations at substantially room temperature or ambient temperature are preferred, the techniques in accordance herewith may be satisfactorily performed at elevated temperatures up to as much as 125° C,” (Column 7 Lines 40-45; emphasis added). If there is any doubt that the aforementioned teaching pertains to extraction temperatures, the Office points to claim 14, which expressly states, “said extraction steps are conducted at operating temperatures within the range of from ambient temperature up to about 125° C.” Thus, it is clear that Arich teaches carrying out the extraction steps at temperatures in the range of ambient temperature (i.e. room temperature, 20-22 °C) to 125 °C. Although Arich does not explicitly teach operating the extraction step at the claimed temperature of 80 °C, said temperature lies well within the range of workable temperatures taught by Arich. “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists,” (MPEP 2144.05 I).	
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Cha in view of Arich by carrying out the first and second extraction steps at a temperature within the range of workable temperatures taught by Arich, e.g. a temperature of about 80 °C, in order to predictably and successfully complete the extraction of naphthalenes from the crude fuel.
Modified Cha is silent to the pyrolysis process being carried out at a temperature of about 450 °C.
However, Cha does teach that the pyrolytic process takes place in a temperature range of about 450 °F (232 °C) to about 800 °F (427 °C) (Column 8 Lines 65-Column 9 Line 1). Although the taught temperature range does not encompass the claimed temperature, the claimed temperature lies close to the taught range, i.e. a mere 23 °C from the upper endpoint thereof. “A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close,” (MPEP 2144.05 I). Furthermore, a person having ordinary skill in the art will recognize that temperature is a result effective variable in pyrolysis processes. "[When] the general conditions of a claim are disclosed 
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Cha by carrying out the pyrolytic process at a temperature of 450 °C, in order to predictably and successfully pyrolyze the waste plastic (scrap tires) and produce fuel therefrom.
Note: It is generally not inventive to select a temperature at which to carry out pyrolysis unless unexpected results are produced by said temperature range. 
In modified Cha, the extraction solvent comprises at least one polar solvent, wherein the polar solvent may be N-methyl-2-pyrrolidone (methyl-2-pyrolidone) (Arich: Column 5 Lines 3-31 Column 9 Lines 55-71, Claim 1).
With regard to claim 63: In modified Cha, the second extraction step, i.e. that in column 20, produces a decontaminated extraction solvent (i.e. decontaminated of non-naphthalenic hydrocarbons) comprising the polar solvent in line 29, and wherein the decontaminated extraction solvent is recycled via distillation column 31 and line 42 and used in the first extraction step, i.e. that in column 10 (Arich: Figure 1, Column 2 Line 70-Column 3 Line 43). As discussed in the rejection of claim 45 above, the polar solvent may be N-methyl-2-pyrrolidone (methyl-2-pyrolidone) (Arich: Column 5 Lines 3-31 Column 9 Lines 55-71, Claim 1).

Claims 48, 49, and 53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cha in view of Mi and Arich, as applied to claim 46 above, and in further view of Farkas (US 2009/0200208).
With regard to claim 48: In modified Cha, the polarity of the resultant contaminated extraction solvent is changed by addition of a polar compound (water) thereto via lines 23 and 38, wherein the change in polarity of the decontaminated extraction solvent (retrieved in line 42) is reversed by separating the one or more polar (water) compounds therefrom to produce purified extraction solvent for reuse in the first extraction step (Arich: Figure 1, Column 2 Line 71-Column 3 Line 43).
Modified Cha is silent to polar compound (water) being separated from the extraction solvent via distillation.

Farkas teaches a process of producing a purified aliphatic product from an aromatic-containing feedstock by extraction (abstract, paragraphs [0014]-[0016]), the process comprising: feeding a hydrocarbon feedstock 30 via line 2 to a first extraction step in contacting zone 4, the first extraction step comprising liquid-liquid extraction using an polar extraction solvent 32 fed thereto via line 6 to extract one or more impurities (i.e. aromatics) from the hydrocarbon feedstock (Figure 1, paragraphs [0014]-[0016], [0020]); and a second extraction step in contacting zone 12, the second extraction step comprising extraction of the resultant contaminated solvent from the first extraction step (Figure 1, paragraph [0021]). second extraction step of Farkas comprises adding water to the aromatic containing solvent, thus causing an aromatic containing phase/layer to separate from the solvent, and removing the aromatics 44 from the solvent (Figure 1, paragraph [0016] and [0021]). 
Although it is not explicitly stated, it should be recognized that the addition of water during the second extraction step constitutes changing, i.e. increasing, polarity of the resultant contaminated extraction solvents, thereby causing the resultant contaminated extraction solvent to reject, i.e. separate from, the extracted one or more impurities, i.e. the aromatics. The removal of the aromatics from the solvent in the second extraction step of modified Cha constitutes the removal of rejected impurities thereby resulting in decontaminated extraction solvent.
In Farkas the polarity of the decontaminated solvent from which the impurities (aromatics) have been removed is reversed (i.e. reverted to its original state) by distilling the one or more polar compounds, i.e. the water, therefrom in distillation tower/separation zone 18, to produce purified extraction solvent for reuse in the first extraction step (Figure 1, paragraph [0016] and [0021]-[0022]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Cha in view of Farkas by selecting distillation as a means of removing water from the polar extraction solvent, based on Farkas teaching that distillation is a suitable means for doing so, in order to obtain a method wherein water is successfully removed from the extraction solvent.
With regard to claim 49: Modified Cha is silent to collecting the one or more polar compounds distilled from the decontaminated solvent for reuse in the method.
However, Farkas teaches collecting the one or more polar compounds, i.e. the water, distilled from the contaminated extraction solvent for reuse in the method, i.e. by recycling the water via line 20 to the second extraction step (Farkas: Figure 1, paragraph [0021]-[0022]). A person having ordinary skill in the art would recognize this reuse of water as being advantageous, as it will reduce water consumption of the extraction process.
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Cha in view of Farkas collecting the polar compound (water) distilled from the decontaminated solvent for reuse in the method, in order to reduce the water consumption of the extraction process. 
With regard to claim 53: Modified Cha does not explicitly teach that the purification of the resultant contaminated extraction solvent is performed in a substantially continuous manner to provide for substantially continuous operation of the first and second extraction steps.
However, continuous operation is obvious over prior art batch processes and vice versa (MPEP 2144.04(V)E).
If it were not already so, it would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Cha by making the process of modified Cha a continuous process, i.e. such that the purification of the resultant contaminated extraction solvent is performed in a substantially continuous manner to provide for substantially continuous operation of the first and second extraction steps, in order to obtain a predictably functional continuously operating version of Cha’s process.

Claims 54 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cha in view of Mi, Arich, and Farkas, as applied to claim 53 above, and further in view of Sei-Conteras Ingenieria (“Rising Film Evaporator”, http://www.ingcontreras.com.ar/en/equipment/rising-film-evaporator, date obtained from WayBack Machine). 
With regard to claim 54: As discussed in the rejection of claim 48 above, the purification of the contaminated extraction solvent is accomplished in part by distilling the one or more polar compounds, i.e. the water, therefrom in distillation tower/separation zone 18, to produce purified extraction solvent for reuse in the first extraction step (Farkas: Figure 1, paragraph [0016] and [0021]-[0022]).
Modified Cha is silent to the resultant contaminated extraction solvent entering a rising film evaporator under vacuum during the purification thereof.
However, rising film evaporators are well known in the art. For example, Sei-Conteras Ingenieria teaches rising film evaporators. It is well established that it would be obvious to one of ordinary skill in the art to substitute one known prior art element for another in order to obtain predictable results.
 It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Cha in view of Sei-Conteras Ingenieria by replacing the distillation tower with a rising film evaporator in order to predictably remove water from the contaminated extraction solvent by distillation (i.e. evaporation). 
Modified Cha remains silent to operating the rising film evaporator under a vacuum.
However, a person having ordinary skill in the art would recognize that operating distillation and evaporation processes under a vacuum reduces the temperature at which the distillation and/or evaporation processes must be conducted.
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Cha by operating the rising film evaporator under a vacuum in order to reduce the temperature requirements of the evaporator. 

Claims 55 and 56 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cha in view of Mi and Arich, as applied to claim 45 above, and in further view of Sequeira (US 5,039,399).
With regard to claims 55 and 56: In the counterflow extraction of the first extraction step, the extraction solvent enter the top of a column 10 via line 16/14, the crude fuel (feed) enters the bottom of the column 10 via line 13, the resultant contaminated extraction solvent (solvent extract) carrying the impurities (naphthalenes) exits the bottom of the column 10 in line 18, and purified fuel (raffinate) exits the top of the column via line 15 (Arich: Figure 1, Column 2 Lines 43-70). Note: As discussed in detail in the 
Modified Cha is silent to the column 10 being a packed column.
Sequeira teaches a process for extracting aromatics from a hydrocarbon-containing stream using N-methyl-2-pyrrolidone, i.e. N-methyl pyrrolidone (NMP), as a solvent (abstract, Column 2 Lines 18-29), the process comprising a first extraction step, wherein extraction solvent is supplied to the top of a column (tower) 20 via line 4/8, and hydrocarbon feedstock is supplied to the bottom of the column via line 2 (Figure 1, Column 2 Lines 48-60). Sequeira teaches that the column may be a packed column (Column 5 Lines 30-50). It is well established that it would be obvious to one of ordinary skill to substitute one known prior art element for another in order to obtain predictable results (MPEP 2143).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Cha in view of Sequeira by replacing the first extraction column 10 with a packed extraction column, in order to obtain a predictably functional extraction process. 

Allowable Subject Matter
Claim 62 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 62 recites “wherein the first extraction step produces a purified diesel fuel that meets the Australian Diesel Fuel Quality Standard (Fuel Standard (Automotive Diesel) Determination 2001, as amended, made under section 21 of the Fuel Quality Standards Act 2000).”
Diesel which meets said standard has the following characteristics:
(1)   Diesel that contains a substance mentioned in the following table must not contain more than the amount mentioned for the substance from the date mentioned for the substance.
Item
Substance
Amount
Date
1
Sulfur
500 mg/kg
31 December 2002
2
Sulfur
50 mg/kg
1 January 2006
2A
Sulfur
10 mg/kg
1 January 2009

Ash
0.01% (m/m)
1 January 2002
4
PAH (Polycyclic aromatic hydrocarbons)
11% mass by mass
1 January 2006
5
Biodiesel
5.0% volume by volume
1 March 2009






 
         (2)   The distillation temperature at which 95% of diesel has been recovered must:
                (a)    from 1 July 2005 — not be above 370C; and
               (b)    from 1 January 2006 — not be above 360C.
         (3)   The cetane index of diesel must be at least 46.
      (3A)   The derived cetane number of diesel containing biodiesel must be at least 51.
         (4)   The density of diesel must be at least 820 kg/m3 and not more than:
                (a)    from 1 January 2002 — 860 kg/m3; and
               (b)    from 1 January 2006 — 850 kg/m3.
         (5)   The viscosity of diesel must be at least 2.0 cSt, and not more than 4.5 cSt, at 40C.
         (6)   The biodiesel component of diesel must meet the requirements of the fuel quality standard for biodiesel set out in the Fuel Standard (Biodiesel) Determination 2003.

The closest prior art of record is the combination of Cha, Mi, and Arich as applied in the 103 rejection of claim 45 above. 
The combination of Cha, Mi, and Arich is silent the first extraction step producing a purified diesel fuel that meets the Australian Diesel Fuel Quality Standard (Fuel Standard (Automotive Diesel) Determination 2001, as amended, made under section 21 of the Fuel Quality Standards Act 2000).
There is clear motivation to meet such a fuel standard, as it clearly desirable to comply with legal fuel standards. However, there is no teaching in any of Cha, Mi, and Arich as to how a fuel in full compliance with the standard could be met. Therefore, the combination of Cha, Mi, and Arich fail to provide a reasonable expectation that an extraction like that of the claims could be used to produce a purified diesel fuel that meets the Australian Diesel Fuel Quality Standard (Fuel Standard (Automotive Diesel) Determination 2001, as amended, made under section 21 of the Fuel Quality Standards Act 2000). There is no prior art of record which cures the deficiencies of Cha, Mi, and Arich.
Therefore, claim 62 is novel and non-obvious over the prior art of record. 

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Fuel Standard (Automotive Diesel) Determination 2001 as amended made under section 21 of the Fuel Quality Standards Act 2000 is the fuel standard recited in Applicant’s claim 62.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN "LUKE" PILCHER whose telephone number is (571)272-2691.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JONATHAN LUKE PILCHER/Examiner, Art Unit 1772